                                3:18-cv-03205-SLD-JEH # 34-9                 Page 1 of 1
- Bruco Rauner
                                                                                                       John Baldw  E-FILED
                                                                                                                     in
                                                                                                                Directo r PM
                                                                                                       Acting
                                                                                  Thursday, 08 October, 2020 05:47:32
    Governor
                                                                                             Clerk, U.S. District Court, ILCD




                                     The Illinoi s Depar tment of Corre ctions
                                          Western Illinois Correctional Center
                   2500 Route 99 South • Mt. Sterling, IL 62353 • (217) 773-4441 TDD: (800) 526-084 4


  DATE:

  TO:

  FROM:            Grieva nce Officer
                   Wester n Illinois Conec,;lional Center

  SUBJE CT:

                                                                      Date Received:.
  --- --- --- - - --- --- ---- -
  The attached is being returned for the reason(s) listed below:

          Contact your Correctional Counse lor
          Use proper Commi tted Person' s Grievan ce (DOC 0046)
                                                                                              d.
          Provide date(s) of disciplinary report(s ) and facility where incident(s) occwre
                                                                                            custody, enforce d medications,
          Forwar d grievance directly to the Administrative Review Board (protective
                                                                                                  Office, decision s rendere d
          discipli nary reports from other facilities, decision s by the Transfe r Coordin ator's
          by the Director).
                                                                                        issue will not
          Not submitt ed in the timeframe outline d in Departm ent Rule 504; therefore,
          be address ed further. 1 ft,C          \,.          '.           n
                                                                          ·c·
                                                                          -tv   (\A 0
                                 Lv ~ CLL,l ~ -r )V-YV.                       c , r ,._,
                                                                                         specific information.
          Unable to determi ne nature of grievance/dQ!jespondence. Submit additional

          Illegible copy submit ted-sub mit legible copy for consideration.
                                                                                               ent Commi ttee.
          Reques t restorat ion of GCC, segrega tion time cut, grade restoration to the Adjustm
          If request is denied, utilize the grievan ce process for further conside ration.

                                                                                           consideration.
          fssue has been previously address ed on _ _ _ _ _. No justifica tion for further
                                                                                             ce calculat       ions, jail
          Contact the Record Office with your request and/or additional infonna tion (senten
          credits, etc.)
                                                                                        Street, Suite A,
          Addres s concern s to the Illinois Prisone r Review Board, 319 East Madiso n
          Sptingf ield, illinois 62706 (Execut ive Clemency, parole violation issues, etc.)

                                                                                         ed further.
          MGT/S MGT is an adminis trative decision; therefore, issue will not be address

          Other
                  --------------                                       .= ~
                                'i!fi'.-., -J:--C_VJ:'.'_r:-,,-,;-=rrr.,,,,__,
                                 ~~~                 ~·-                  .~                    .



                                                                                             APR O3 2018
                                                                                        A Ol\/1l f'-1v, ,...._,...1 IVE


                                           Cobbs v. Watson (18-3205) IDOC Document No.: 000135
